[K&L GATES LLP LETTERHEAD] K&L Gates LLP State Street Financial Center One Lincoln Street Boston, MA02111 Tel.:(617) 261-3246 Fax.:(617) 261-3175 November 9, 2012 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Eaton Vance Senior Floating-Rate Trust (the “Trust”) Registration Statement on Form N-2 (333-172870; 811-21411) Ladies and Gentlemen: On behalf of the above-captioned registered, closed-end investment company, and in accordance with the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended (the “1940 Act”), electronically transmitted herewith is Pre-Effective Amendment No. 2 (the “Amendment”) to the Trust’s Registration Statement on FormN-2 (the “Registration Statement”) with respect to the proposed offering by the Trust of additional shares of common stock, par value $0.01 per share (the “Common Shares”), on a continuous or delayed basis in reliance on Rule415 under the 1933 Act. The Trust and Eaton Vance Distributors, Inc., the underwriter for the Common Shares, also hereby submit to the Staff of the Commission a request for the acceleration of effectiveness of the Registration Statement to November14, 2012. The Registration Statement was amended as stated in our correspondence filing made on September 28, 2012 in response to the Staff’s comments.We received no additional comments from the Staff.We request that the Staff review the Registration Statement as promptly as possible and contact us at its earliest possible convenience if it has any further comments. The registration fee for purposes of this filing of $7,811 has been wired through the FEDWIRE system to the Securities and Exchange Commission’s (“SEC”) account. Questions should be directed to the undersigned at (617) 261-3246. Sincerely, /s/Clair E. Pagnano Clair E. Pagnano
